Citation Nr: 0916612	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  96-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to April 
1978 and from October 1979 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a compensable rating for 
chondromalacia of the left knee.  During the pendency of this 
appeal, in an August 1998 rating decision, the RO granted the 
Veteran a 20 percent rating, effective February 11, 1994, the 
date of the Veteran's claim.

Following a November 1997 Board remand, the Board denied 
entitlement to a rating in excess of 20 percent in an April 
1999 decision.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion to vacate and remand this matter 
to the Board for further development and readjudication.  The 
Board remanded this matter to the RO in August 2000 to afford 
the Veteran a personal hearing before a Veterans Law Judge 
(VLJ).  The Veteran withdrew his hearing request in June 
2002.  

The Board remanded the claim again in December 2003, December 
2004, April 2008 and July 2008.  There has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.  The Veteran's 
attorney was not present at the hearing and the Veteran 
indicated that the attorney would not be available.  The 
Veteran chose to proceed with the hearing without his 
attorney.  


FINDING OF FACT

Throughout the rating period, the Veteran's left knee 
disability has not been manifested by ankylosis; severe 
subluxation or lateral instability; dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion; symptomatic removal of semilunar cartilage; genu 
recurvatum; a compensable degree of limitation of motion, or 
impairment of the tibia and fibula.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for chondromalacia of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  In the present case, the rating action on appeal 
was decided and appealed prior to the enactment of the 
current requirements.  Where 38 U.S.C.A. § 5103 notice was 
not mandated at the time of the initial decision, there was 
no error in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided the appellant with notice by letters dated in 
June 2003, January 2005, and May 2008.  The claim was 
subsequently readjudicated in May 2006 and October 2007 
supplemental statements of the case (SSOCs).  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence, 
and; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
indicating that to substantiate an increased-rating claim, 
the evidence must demonstrate "a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life," that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life," 
and that the notice must also provide examples of the types 
of medical and lay evidence that may be obtained or 
submitted.  Additionally the May 2008 notice specified the 
current diagnostic code the Veteran's chondromalacia of the 
left patella is rated under and the criteria for a higher 
rating under this code.  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Pelegrini, 18 Vet. App. at 112.  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board, and 
afforded the Veteran medical examinations as to the severity 
of his disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The RO originally granted service connection for 
chondromalacia of the left patella in a June 1985 rating 
decision, assigning a 0 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5257, and an effective date of 
November 9, 1984.  This evaluation was continued in the May 
1995 rating decision on appeal.  In an August 1998 rating 
decision the RO increased the rating to 20 percent, effective 
February 11, 1994.  The Veteran contends that he is entitled 
to a rating in excess of 20 percent for chondromalacia of the 
left patella.  In a July 2004 decision, a Decision Review 
Officer assigned a separate 10 percent rating for 
osteoarthritis under DC 5010, effective from February 11, 
1994.  At his March 2009 hearing, the Veteran testified that 
he has not worked for a long time because of various things, 
including his left knee, and that his knee is sometimes numb, 
stiff, and overall paralyzed.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under various Diagnostic Codes.  A 
veteran who has arthritis and instability of the knee may be 
rated separately under DC 5003 and 5257, provided that a 
separate rating is based upon additional disability. 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  
If a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  Further, 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5010, arthritis due to trauma, is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  The Veteran 
currently receives a 10 percent rating under DC 5010.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. 


An April 1994 private medical evaluation notes that the 
Veteran has no effusion in his left knee, has no medial or 
lateral laxity, negative pivot shift, and his patellar facets 
were not particularly painful.  His x-rays were negative, and 
an assessment of subjective complaints, left knee pain, was 
given.  

A VA examination was conducted in October 1994.  The examiner 
noted that the Veteran's left knee revealed no evidence of 
swelling or deformity, no instability, slight tenderness on 
either side of the patella, full range of motion of 140 
degrees and extension of 0 degrees.  A diagnosis of 
chondromalacia of the left knee was given.  

VA treatment records dated in November 1994 note that the 
Veteran had medical imaging of his left knee and it was 
reported that the Veteran had mild degenerative joint 
disease, no other significant abnormality.

A VA examination was conducted in July 1998.  The Veteran's 
claim file was reviewed by the examiner.  A physical 
examination revealed that the Veteran's left knee does not 
reveal any edema, deformity or significant tenderness.  There 
was moderate lateral instability and good anterior/posterior 
stability.  The Veteran's left knee can be hyper-extended to 
3 degrees and flexed to 133 degrees.  The Veteran complained 
of some discomfort in the flexion of the knee.  Diagnoses of 
internal derangement of the left knee with MRI evidence of 
Grade III tear of the posterior horn of the medial meniscus 
and thinned out, but intact anterior crucitate ligament, and 
chondromalacia of the left patella were made.  The examiner 
noted that functional loss due to pain is significant and the 
totality of the Veteran's knee problem would result in the 
Veteran's having a difficult time performing any type of 
occupation that required prolonged standing or walking or any 
heavy physical activity.  The examiner noted that the Veteran 
would "probably" be able to do some type of sedentary work.  

A private medical evaluation dated in March 2001 notes that 
the Veteran reported that his bilateral knees give out on him 
and pop.  An assessment of chronic bilateral lateral knee 
pain was given.  Range of motion was reported as from 0 to 
135 degrees.  The knee was stable to varus and valgus stress.  
There was no effusion and x-rays were characterized as 
"really unremarkable."  

A VA examination was conducted in October 2002.  Physical 
examination revealed that the Veteran can flex his left knee 
to 140 degrees and extend it to 0 degrees.  There is no 
medial or lateral instability.  There is positive anterior 
drawer sign indicating instability of the anterior crucitate 
ligament.  There is some tenderness along the medial aspect 
of the joint.  There is evidence of a genu varum deformity of 
the left knee.  The Veteran has difficulty squatting.  
Examination of x-rays taken on the day of the examination 
indicate mild osteophyte formation and narrowing of the joint 
space medially.  The examiner opined that pain significantly 
limits the Veteran's functional ability and his ability to 
obtain and retain employment is limited by his inability to 
perform activities requiring prolonged standing, walking, and 
running.  Sedentary work would not be affected.  

A June 2004 VA medical opinion notes that the Veteran's claim 
file was reviewed.  The examiner opined that the Veteran's 
left knee does not have signs of recurrent subluxation or 
lateral instability, the left knee disability would 
significantly affect his performing of any gainful employment 
demanding prolonged standing, walking, climbing, kneeling, or 
squatting, but sedentary activities would not be affected.  
The limitation was considered moderately severe.  The Veteran 
has moderate to moderately severe functional loss and loss of 
range of motion of the left knee due to pain, fatigue, 
weakness, and lack of endurance following repetitive use.

A December 2005 private medical treatment record notes that 
the Veteran has degenerative joint disease of the knees and 
pain in both knees.  The left one seems to be worse on 
stressing, flexion, and extension.

A VA examination was conducted in March 2006.  The Veteran's 
claim file was reviewed.  The Veteran complained of pain, 
weakness, stiffness, swelling and instability.  He was noted 
to ambulate with a brace and a cane.  In the "complaint" 
section of the examination report, it was noted that there 
have been no episodes of dislocation or recurrent 
subluxation; however the Veteran did report instability and 
that he has fallen.  It was further noted that the Veteran 
did not have pain on motion throughout the range of motion 
process and there was no additional limitation following 
repetitive use.  On physical examination, goniometer 
measurement of the left knee revealed flexion of 0-120 
degrees bilaterally, limited by pain and stiffness.  There 
was full extension.  A physical examination revealed that the 
left knee was mildly unstable, that there was no evidence of 
painful motion throughout the range of motion process, and 
that there was no evidence of fatigue, weakness, lack of 
endurance, or incoordination involving the left knee.  There 
is no edema, redness, ankylosis, heat, guarding of movement, 
or abnormal movement involving the left knee.  There is a 
history of falls.  The diagnosis was degenerative 
osteoarthritis of the left knee with moderate functional 
limitation related to pain was given.  

The Veteran's service-connected left knee is currently 
assigned a 20 percent rating under DC 5257 and a separate 10 
percent rating under DC 5010.  

As there is no evidence of ankylosis, dislocated semilunar 
cartilage, removal of symptomatic semilunar cartilage or 
impairment of the tibia and fibula, DCs 5256, 5258, 5259 and 
5262 are not for application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not 
defined in the VA Schedule for Rating Disabilities.  

During the course of the appeal, there have been numerous 
findings regarding the stability of the Veteran's knee.  The 
October 1994 VA examination notes that the Veteran's left 
knee has no instability.  The July 1998 VA examination notes 
that the Veteran's left knee has moderate lateral instability 
and good anterior/posterior stability.  The March 2001 
private treatment record noted the knee was stable.  The 
October 2002 VA examination notes that the Veteran's left 
knee has no medial or lateral instability.  The June 2004 VA 
medical opinion notes that the Veteran's left knee has no 
signs of recurrent subluxation or lateral instability, and 
the March 2006 VA examination notes that the Veteran's left 
knee was mildly unstable.  The Board finds that the medical 
evidence of record does not indicate that at any time during 
the pendency of this appeal the Veteran had worse than 
moderate instability in his left knee.  Thus, the criteria 
for an increased rating under DC 5257 have not been met.  

Under DC 5263 a 10 percent rating may be warranted for genu 
recurvatum.  The October 2002 VA examination report indicates 
that the Veteran's left knee has genu varum deformity; 
however, there is no medical evidence of record indicating 
that the Veteran has been diagnosed with genu recurvatum with 
weakness and insecurity in weight-bearing objectively 
demonstrated.  Thus, an increased rating under DC 5263 is not 
warranted.

Under DC 5260, when the leg has flexion limited to 45 
degrees, a 10 percent rating is warranted; flexion limited to 
30 degrees warrants a 20 percent rating.  Under DC 5261, when 
the leg has extension limited to 10 degrees, a 10 percent 
rating is warranted; extension limited to 15 degrees warrants 
a 20 percent rating.  The clinical findings at the October 
1994 examination show the Veteran had a full range of motion 
of the left knee of 140 degrees and extension to 0 degrees.  
The July 1998 examination shows that the Veteran can hyper-
extend his left knee to 3 degrees and has flexion to 133 
degrees.  In March 2001, range of motion was from 0 to 135 
degrees.  The October 2002 examination showed extension to 0 
degrees and flexion to 140 degrees.  In March 2006, there was 
full extension and flexion to 120 degrees limited by pain and 
stiffness.  In addition to the objective range of motion as 
reported, the record includes various examiners' 
characterization of the functional impairment due to pain.  
The July 1998 examiner characterized the functional loss due 
to pain as significant.  In October 2002, the examiner noted 
that pain significantly limits the Veteran's functional 
ability.  In June 2004, pain was noted to cause moderate to 
moderately severe functional loss and loss of range of 
motion.  The March 2006 examination report notes that there 
was no evidence of painful motion, but diagnosed moderate 
functional limitation due to pain.  

Normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  None of the numerous examinations of record show 
that the Veteran has flexion limited to 45 degrees or 
extension limited to 10 degrees, such that compensable 
ratings would be warranted under DCs 5260 or 5261.  Although 
examiners have characterized functional loss as ranging from 
significant to moderately severe, none of the examiners 
quantified the additional limitation of motion due to 
functional factors.  The Board notes that none of the 
objective findings show loss of extension and the worst 
finding regarding flexion is to 120 degrees.  In considering 
the effect of pain, the Board notes that in addition to 
commenting on the effect of pain on motion, examiners have 
noted that the Veteran's left knee shows no evidence of 
swelling or deformity or edema.  The March 2006 VA examiner 
found no edema, redness, heat, guarding of movement or 
abnormal movement.  Thus, the Board finds that the level of 
symptomatology falls below the threshold requirement for 
assigning compensable ratings under DC 5260 or 5261.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.45.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected left knee 
disability, as indicated in the above discussions.  

At no time since the effective date of service connection has 
the Veteran's disability met or nearly approximated the 
criteria for an increased rating and staged ratings are not 
for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
chondromalacia of the left patella is not warranted.  See 
Gilbert, 1 Vet. App. at 53.

The Board acknowledges the Veteran's contention that his knee 
pain has impaired his ability to work, and VA examiners have 
noted that the Veteran's knee disability significantly limits 
ability to work.  Thus, the Board finds that question of 
whether the Veteran is entitled to an extraschedular rating 
is raised by the record.  Barringer v. Peake, 22 Vet. App. 
242 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- 
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required. If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization. If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111(2008).

In this instance, the Veteran contends that his occupational 
activities are limited by severe pain associated with his 
knee disability.  The record does not establish that the 
rating criteria are inadequate for rating any of his 
disability.  The competent medical evidence of record shows 
that the Veteran's left knee disability is primarily 
manifested by pain, tenderness and limitation of motion.  The 
applicable diagnostic codes used to rate his disability 
provide for ratings based on limitation of motion.  See 
Diagnostic Codes 5260, 5261.  The effects of pain and 
functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 202.  The effects of the Veteran's disability have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.


ORDER

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left patella is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


